DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A (Fig. 1A, 5A-B) in the reply filed on 10 Jun 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of claims 1-11, 13, 22-23, and 26-34 in the reply filed on 10 Jun 2022 is acknowledged. However, claims 4-5 are directed to non-elected species of Fig. 1B-1C disclosing porous ultrasound reflective elements (see pg. 18 of the specification of instant application). Therefore, claims 4-5, 1 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Jun 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 27 Nov 2019 and 01 Sep 2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) only for the subject matter disclosed in provisional applications 63941337 and 63073285, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 Apr 2021, 03 Mar 2022, 22 Apr 2022, and 10 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner. However, Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995). 

Claim Objections
Claims 2, 7-8, and 23 are objected to because of the following informalities:  
“more than one cavities” should read “more than one cavity” (claim 2);
“each of the contrast materials” should read “each of the one or more contrast materials” (claim 7);
“the at least one contrast material” should read “the at least one or more contrast materials” (claim 8); and
“having an opening an positioned at a first end thereof” should read “having an opening positioned at a first end” (claim 23).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “each ultrasound reflective element is formed of a shell having an outer wall that forms a cavity or a porous particle having more than one cavities”. It is unclear whether “a cavity” and “more than one cavities” recited in the limitation are referring to “at least one cavity” recited in claim 1.
Claim 3 recites the limitation “the at least one cavity of the ultrasound reflective element contains entrapped gas or liquid to provide reflectivity of ultrasound imaging signals”. It is unclear whether entrapped “liquid” recited in the limitation is referring to “at least one fluid in the at least one cavity to provide reflectivity of ultrasound imaging signals” recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitation “wherein the at least one cavity of the ultrasound reflective element contains entrapped gas or liquid to provide reflectivity of ultrasound imaging signals”. When the limitation in claim 3 is given a broadest reasonable interpretation as “wherein the at least one cavity of the ultrasound reflective element contains entrapped liquid to provide reflectivity of ultrasound imaging signals”, the claim does not further limit the subject matter of claim 1 upon which claim 3 depends: claim 1 already recites “at least one fluid in the at least one cavity to provide reflectivity of ultrasound imaging signals”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 13, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub No. 2018/0289444) - hereinafter referred to as Blair - in view of Liberman et al. (US PG Pub No. 2016/0143624) - hereinafter referred to as Liberman - as evidenced by Rains et al. (US PG Pub No. 2012/0059376) - hereinafter referred to as Rains.
Regarding claims 1 and 3, Blair discloses a composite marker (Fig. 13: composite gel marker 40), comprising:
a gel body (gel marker body 54) having an outer surface (Fig. 13: outer surface of composite marker 40 bounded by gel marker body 54);
a first plurality of ultrasound reflective elements (silica shells 24; [0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell) carried in or on the gel body (Fig. 13: silica shells 24),
each ultrasound reflective element respectively comprising a body having at least one cavity ([0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell; Fig. 9 and [0060]: hollow silica shells 24 including hollow void 34); and
at least one radiopaque element (radiopaque ribbon marker 52) carried in or on the gel body (Fig. 13 and [0082]: marker 52 in gel material 48 of gel marker body 54),
wherein the at least one radiopaque element (radiopaque ribbon marker 52) is not disposed around the outer surface of the gel body (Fig. 13: radiopaque ribbon marker 52 in the center of gel marker body 54).
	Blair does not disclose:
the body having at least one fluid in the at least one cavity (claims 1 and 3);
wherein the at least one cavity of the ultrasound reflective element contains entrapped gas or liquid to provide reflectivity of ultrasound imaging signals and (claim 3).
	Liberman, however, discloses:
an ultrasound reflective body having at least one cavity containing at least one fluid entrapped in the at least one cavity to provide reflectivity of ultrasound imaging signals (Fig 4A and [0071], [0081]-[0082]:  core 520 of silica shell 510 composed of a liquid perfluorocarbon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Liberman’s ultrasound reflective element with a fluid entrapped in a cavity. The motivation for the combination would have been to allow the marker to “generate[s] echo ultrasound energy that has stronger reflectance than that of a surrounding by reacting to incident ultrasound energy”, as taught by Liberman ([0065]). 
Regarding claim 2, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein each ultrasound reflective element (silica shells 24) is formed of a shell having an outer wall that forms a cavity (Fig. 9 and [0060]: hollow silica shells 24 including hollow void 34),
wherein the shell or porous particle (silica shells 24) comprises silica or titanium dioxide (Fig. 9 and [0063]-[0065]: layers 28, 30 of silica shells 24 comprising silica).
Regarding claim 6, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the first plurality of ultrasound reflective elements (silica shells 24) are carried in or on the gel body (gel marker body 54) in a dispersion therein (Fig. 13 and [0078]: dispersion of silica shells observed in Doppler imaging).
Regarding claim 7, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the gel body (gel marker body 54) further comprises at least one or more contrast materials (Fig. 13: imaging materials 29),
each of the contrast materials (imaging materials 29) detectable via a respective detection modality that is different from one another and different than ultrasound imaging and X-ray imaging ([0060]: imaging materials 29 for specifically generating a distinct return signal for a variety of corresponding imaging modalities including direct visual observation, ultrasound imaging, fluoroscopy, MRI and the like; [0057]: visual observation include camera imaging or microscopy).
Regarding claim 8, Blair in view of Liberman discloses all limitations of claim 7, as discussed above, and Blair further discloses:
wherein the at least one contrast material (imaging materials 29) includes a dye or a pigment, visually detectable ([0081]: visually distinct imaging materials 29 include dyes).
Regarding claim 9, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one radiopaque element (radiopaque ribbon marker 52) comprises at least one radiopaque wire or band takes the form of an open coil (Fig. 13: single gamma shaped (or open coil) radiopaque ribbon marker 52).
Regarding claim 10, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one radiopaque element (radiopaque ribbon marker 52) comprises at least one radiopaque clip (Fig. 13).
Regarding claim 11, Blair in view of Liberman discloses all limitations of claim 10, as discussed above, and Blair does not disclose:
wherein the at least one radiopaque clip has a bow-tie shape, a U-shape, or a dumbbell shape.
However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have Blair’s radiopaque clip modified as a bow-tie shape, a U-shape, or a dumbbell shape, because a review of the specification of the instant application does not disclose a radiopaque clip of a bow-tie shape, a U-shape, or a dumbbell shape providing an unexpected advantage when both the claimed radiopaque clip and Blair’s radiopaque clip perform the same function of being radiopaque, or detectable in an imaging modality.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
Regarding claim 13, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein at least a portion of the at least one radiopaque element (radiopaque ribbon marker 52) is embedded in the gel body (gel marker body 54; Fig. 13 and [0082]: marker 52 in gel material 48 of gel marker body 54).
Regarding claim 26, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the radiopaque element (radiopaque ribbon marker 52) comprises a radiopaque metal selected from the group consisting of stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, and barium; an alloy of the radiopaque metals; an oxide of the radiopaque metals; a sulfate of the radiopaque metals; a carbonate of the radiopaque metals; or a combination thereof ([0084]: radiopaque ribbon marker 52 made from an elongate element of metallic radiopaque material such as gold, platinum, tantalum and the like).
Regarding claim 27, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the radiopaque element (radiopaque ribbon marker 52) comprises a radiopaque ceramic ([0079]: radiopaque marker 52 includes barium sulfate).
	It is noted that one of ordinary skill in the art would recognize that barium sulfate is a ceramic material, as evidenced by Rains ([0120]: ceramics (such as barium sulfate)).
Regarding claims 28-29, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the gel body (gel marker body 54) comprises a natural gelatinous material, a synthetic polymer, or a combination thereof ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material) (claims 28-29); and
wherein the gel body comprises i) a protein selected from the group consisting of collagen, gelatin, fibrin, fibronectin, and albumin; ii) a polysaccharide selected from the group consisting of cellulose or methyl cellulose, hyaluronic acid, chitin, chitosan, and calcium alginate; iii) a synthetic polymer selected from the group consisting of polyvinyl alcohol (PVA), polyglycolic acid (PGA), polylactic acid (PLA), poly(glycolic-co-lactic acid) (PLGA), polycaprolactone (PCL), polymethacrylate (PMA), polymethylmethacrylate (PMMA), polyethylene oxide (PEO), polyamine, polyoxaamide, polyoxaester, polyethylene glycol (PEG), polypropylene (PP), polytetrafluoroethylene (PTFE), polyester, polyetheretherketone (PEEK), and a copolymer thereof, or a mixture of any two or more members from i), ii), or iii)  ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material). (claim 29).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Liberman as applied to claim 1 above, and further in view of Stinson et al. (US Patent No. 6174330) - hereinafter referred to as Stinson.
Regarding claim 22, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair does not explicitly disclose:
wherein the gel body forms a cavity in which the at least one radiopaque element is located, and the gel body is sized to close a4 LEGAL\49737975\ 1Preliminary Amendmentrespective opening at each of a pair of opposed ends of the gel body in response to the gel body hydrating when exposed to bodily fluids.
	However, a review of the specification of the instant application, specifically pg. 14, lines 20-30, discloses that the claimed gel body is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel body, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of at least being “sized to close a4 LEGAL\49737975\ 1Preliminary Amendmentrespective opening at each of a pair of opposed ends of the gel body in response to the gel body hydrating when exposed to bodily fluids”, as recited in claim 22.
	Stinson further discloses:
a gel body forming a cavity in which at least one radiopaque element is located (Fig. 8B, 10A-B, 10D: hollow portion 15, cavity 15; Col 15, lines 31-48: solid radiopaque material held in place in a hollow portion 15/cavity 2 by adhesive gelatin to surrounding marker 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Liberman’s radiopaque element in a cavity of a gel body. The motivation for the combination would have been to allow “a temporary containment of a radiopaque material … The radiopaque material may be designed to disperse from the bioabsorbable-radiopaque marker 14 after a predetermined period of time”, as taught by Stinson (Col 15, lines 9-40). 
Regarding claim 23, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair does not disclose:
wherein the gel body forms a cavity in which the at least one radiopaque element is located, and the gel body having an opening positioned at a first end thereof.
	Stinson, however, discloses:
a gel body forming a cavity in which at least one radiopaque element is located, and the gel body having an opening positioned at a first end (Fig. 8B-C, 10A-B, 10D: hollow portion 15, cavity 15 with open ends 14a/b; Col 15, lines 31-48: solid radiopaque material held in place in a hollow portion 15/cavity 2 by adhesive gelatin to surrounding marker 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Liberman’s radiopaque element in a cavity of a gel body. The motivation for the combination would have been to allow “a temporary containment of a radiopaque material … The radiopaque material may be designed to disperse from the bioabsorbable-radiopaque marker 14 after a predetermined period of time”, as taught by Stinson (Col 15, lines 9-40). 
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Liberman as applied to claim 28 above, and further in view of Muratogolu et al. (US PG Pub No. 2006/0079597) - hereinafter referred to as Muratogolu.
Regarding claims 30-34, Blair in view of Liberman discloses all limitations of claim 1, as discussed above, and Blair does not disclose:
wherein the gel body is at least partially cross-linked, optionally processed by a physical process, a chemical modification, and/or using a crosslinking agent (claims 30-34);
wherein the gel body is rendered at least partially cross-linked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic cross-linker, ionic cross-linker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof (claim 31);
wherein the gel body is rendered at least partially cross-linked by dry-freezing and/or thawing (claim 32);
wherein the degree of crosslinking of the gel body is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject (claims 33-34); and
wherein the rate of degradation of the composite marker in the tissues of the host mammalian subject is such that the composite marker persists in the tissues of the host mammalian subject for a period of at least three weeks, and optionally for a period of about 9 months or longer (claim 34).
However, a review of the specification of the instant application, specifically pg. 14, lines 20-30 and pg. 28, lines 5-19, discloses that the claimed gel body is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel body, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of at least “persist(ing) in the tissues of the host mammalian subject for a period of at least three weeks, and optionally for a period of about 9 months or longer”, as recited in claim 34.
Muratoglu further discloses:
a gel body ([0032]: crosslinked vinyl polymer hydrogel) that is rendered at least partially cross-linked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic cross-linker, ionic cross-linker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof ([0066]-[0067]: chemical crosslinking by metallic salt, aldehyde, (di-)isocyanate, epoxies, (poly-)aldehyde), and
the gel body is also rendered at least partially cross-linked by dry-freezing and/or thawing ([0013]-[0014]: freeze-thaw cycling in forming PVA (poly vinyl alcohol) hydrogels).
	Additionally, a review of the specification of the instant application, specifically, pg. 30, lines 1-7, discloses that the claimed gel body is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Therefore, the product by process limitation “the degree of crosslinking of the gel body is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject” recited in claims 33-34 is an inherent feature of a gel body at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker, and Muratoglu discloses such gel body of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Furthermore, a review of the specification of the instant application, specifically, pg. 14, lines 20-30 and pg. 28, lines 5-19, further disclose that the claimed gel body is made of polyvinyl alcohol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Muratoglu’s cross-linked gel body. The motivation for the combination would have been to “improve the durability of PVA (gel body)”, as taught by Muratoglu ([0001]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793